                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,                                    No. CR 05-00167 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                         ORDER TO SHOW CAUSE
                                                                         13   EDGAR DIAZ,
                                                                         14                  Defendant.
                                                                         15                                                /

                                                                         16          Defendant, proceeding pro se, has moved to vacate, set aside, or correct his sentence.
                                                                         17   The motion and case files do not “conclusively show” that defendant is not entitled to relief. See
                                                                         18   28 U.S.C. 2255. The government is ORDERED TO SHOW CAUSE within FIFTY-SIX DAYS why
                                                                         19   the motion should not be granted, if that is its position, and to file all portions of the record
                                                                         20   relevant to the motion. If the government opposes the motion, defendant shall have TWENTY-
                                                                         21   EIGHT DAYS from submission of the opposition to reply.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: November 26, 2018.
                                                                         26                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
